NO. 07-07-0265-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 19, 2007

______________________________



JUSTIN CURTIS OEHLERT,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;



NO. 15,547-C; HON. ANA ESTEVEZ, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant appeals from his conviction for aggravated robbery.  On October 1, 2007, the clerk’s record was filed.  The reporter’s record was due on September 28, 2007.  No extension motion or record was filed.  On October 5, 2007, this court directed the court reporter by letter “to advise the Court of the status of the reporter’s record on or before Monday, October 15, 2007."  To date, no record or extension motion has been filed with this Court.

Accordingly, we abate this appeal and remand the cause to the 251st District Court of Randall County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  	why the reporter’s record has not been filed,


when the reporter’s record can reasonably be filed in a manner that does not further delay the prosecution of this appeal or have the practical effect of depriving the appellant of his right to appeal, and,





whether an alternate or substitute reporter should or can be appointed to complete the record in a timely manner. 




The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this court on or before November 19, 2007.  Should further time be needed by the trial court to perform these tasks, then same must be requested before November 19, 2007.

It is so ordered.

Per Curiam

Do not publish.